DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: distant supervision pipeline in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
Referring to the specifications as filed, the distant supervision pipeline corresponds to ¶41-45 and Fig. 3 distant supervision pipeline 325. ¶53 further discloses “operations may be performed by a system including a processor executing a set of codes to control functional elements of an apparatus”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, alone or in combination, fails to teach at least “predicting annotation information for the NLP training data using the (ANN), wherein the annotation information includes a first annotation corresponding to a first sample text from the clean labeled data set and a second annotation corresponding to a second sample text from the noisy labeled data set; selecting a first weight for the first sample text based on the first sample text coming from the clean labeled data set and selecting a second weight for the second sample text based on the second sample text coming from the noisy labeled data set; computing a loss value for the annotation information using a weighted loss function, wherein the weighted loss function applies the first weight to the first sample text and the second weight to the second sample text.”
Regarding claim 12, the prior art of record, alone or in combination, fails to teach at least “apply a heuristic mapping to the annotation information for the similar delexicalized sentence in the source domain to produce annotation information for the corresponding sentence in the set of unannotated sentences in the target domain; and training an artificial neural network (ANN) using training data including clean data and noisy data, wherein the noisy data include the annotation information for the corresponding sentence in the set of unannotated sentences.”
Regarding claim 16, the prior art of record, alone or in combination, fails to teach at least “a distant supervision pipeline configured to generate a noisy labeled data set for unlabeled sentences in a target domain based on similarities between the sentences in the target domain and sentences in a source domain, based on an annotation model trained in the source domain, and based on a heuristic mapping between the source domain and the target domain, wherein the annotation model generates labels for the unlabeled sentences to obtain the noisy labeled data set in the target domain”.
At best, Das (US 20200293611) teaches in ¶23-24 enable the ANN to transact the plurality of corpus after getting signal from the dash module 202, upon completion of annotation and cleaning the plurality of dataset and to annotate tokens for the NLP.
At best, Chan (US 20190365341) teaches in ¶72 weight maps have higher value in the lesions and lower value in the background, and they can be uniform for the patches that do not contain lesions; ¶75 weight map is used to a calculate a weighted loss function and in ¶90-96 optimization method used in training ; the loss function can be combined with a regularization approach; it is desirable to reach a local minimum that explains the data in the simplest possible way to maximize the likelihood that the trained network represents a general solution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669